Order filed, May 13, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00330-CV
                                 ____________

                        DIOGU K. DIOGU II, Appellant

                                         V.

                           ROY MCCLOUD, Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-210161


                                      ORDER

      The reporter’s record in this case was due November 25, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Karen Rothman, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM